UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22989 ALTMFX TRUST Three Canal Plaza, Suite 600 Portland, Maine 04101 Christopher J. Koons, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2015 – September 30, 2015 Item 1.Schedule of Investments. NP STRATEGIC MUNICIPAL FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Security Principal Description Rate Maturity Value Municipal Bonds - 82.4% California- 3.3% $ State of California, California General Obligation Bond % 05/01/16 $ Florida - 19.3% County of Orange FL Tourist Development Tax Revenue, Florida Revenue Bond 10/01/15 Tampa Bay FL Water, Florida Revenue Bond 10/01/15 Kansas - 4.8% City of Wichita KS, Kansas Water & Sewer Utility Revenue Bond, Series A 10/01/15 Maryland - 3.3% Maryland State Transportation Authority, Maryland Revenue Bond 03/01/16 Minnesota - 16.1% Metropolitan Council, Minnesota General Obligation Bond 03/01/16 New York - 3.3% City of New York NY, New York General Obligation Bond, Series B 08/01/16 North Carolina - 7.5% City of Charlotte NC, North Carolina General Obligation Bond 12/01/16 County of Guilford NC, North Carolina General Obligation Bond, Series C 04/01/16 Oklahoma - 4.8% Oklahoma Water Resources Board, Oklahoma Revenue Bond, Series A 10/01/15 South Carolina - 3.3% County of Charleston SC, South Carolina General Obligation Bond 11/01/21 Texas - 8.3% City of Austin TX, General Obligation Bond 09/01/16 Texas Transportation Commission State Highway Fund, Texas Revenue Bond 04/01/20 Washington - 8.4% City of Seattle WA, General Obligation Bond, Series B 08/01/16 University of Washington, Washington Revenue Bond, Series C 12/01/16 Total Municipal Bonds (Cost $2,557,629) Total Investments - 82.4% (Cost $2,557,629)* $ Other Assets & Liabilities, Net – 17.6% Net Assets – 100.0% $ *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 2 value displayed in this table is Municipal Bonds. Refer to this Schedule of Investments for a further breakout of each security by state. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. CASTLERIGG EVENT DRIVEN AND ARBITRAGE FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Security Shares Description Value Long Positions - 65.8% Common Stock - 65.5% United States - 59.2% Communications - 9.9% Cablevision Systems Corp., Class A $ Viavi Solutions, Inc. (a) Windstream Holdings, Inc. Consumer, Cyclical - 10.1% Bob Evans Farms, Inc. Ethan Allen Interiors, Inc. Consumer, Non-cyclical - 11.0% Akorn, Inc. (a) Brookdale Senior Living, Inc. (a) Humana, Inc. Energy - 1.5% Vivint Solar, Inc. (a) Financials - 5.1% Ally Financial, Inc. (a) HCC Insurance Holdings, Inc. Government - 4.6% City National Corp. Materials - 3.1% Cytec Industries, Inc. Technology - 9.7% Altera Corp. Broadcom Corp., Class A Integrated Silicon Solution, Inc. QUALCOMM, Inc. (b) Solera Holdings, Inc. Utilities - 4.2% AGL Resources, Inc. Canada - 2.9% Consumer, Cyclical - 2.9% Hudson's Bay Co. United Kingdom - 1.9% Consumer, Non-cyclical - 1.9% Travelport Worldwide, Ltd. Ireland - 1.5% Financials - 1.5% Avolon Holdings, Ltd. (a) Total Common Stock - 65.5% (Cost $8,014,954)* Contracts Security Description Strike Price Exp. Date Value Purchased Options - 0.3% Call Options Purchased - 0.1% Viavi Solutions, Inc. $ 01/16 $ Total Call Options Purchased (Cost $12,886) Put Options Purchased - 0.2% 21 QUALCOMM, Inc. 01/16 Total Put Options Purchased (Cost $7,309) Total Purchased Options - 0.3% (Cost $20,195)* Total Long Positions – 65.8% (Cost $8,035,149) $ Total Short Positions - (10.6)% (Proceeds $(1,147,262))* ) Total Written Options - (0.1)% (Premiums Received $(2,393))* ) Other Assets & Liabilities, Net – 44.9% Net Assets – 100.0% $ CASTLERIGG EVENT DRIVEN AND ARBITRAGE FUND SCHEDULE OF SECURITIES SOLD SHORT (Unaudited) SEPTEMBER 30, 2015 Security Shares Description Value Short Positions - (10.6)% Common Stock - (4.6)% Canada - (2.2)% Financials - (2.2)% Royal Bank of Canada $ ) Singapore - (0.9)% Technology - (0.9)% Avago Technologies, Ltd. ) United States - (1.5)% Consumer, Non-cyclical - (1.5)% Aetna, Inc. ) Total Common Stock - (4.6)% (Cost $(502,510)) ) Investment Companies - (6.0)% United States - (6.0)% Investment Companies - (6.0)% Powershares QQQ Trust ) SPDR S&P rust ) SPDR S&P Biotech ETF ) ) Total Investment Companies - (5.8)% (Cost $(644,752)) ) Total Short Positions - (10.6)% (Cost $(1,147,262)) $ ) CASTLERIGG EVENT DRIVEN AND ARBITRAGE FUND SCHEDULE OF PUT OPTIONS WRITTEN (Unaudited) SEPTEMBER 30, 2015 Security Strike Exp. Contracts Description Price Date Value Written Options - (0.1)% Put Options Written - (0.1)% QUALCOMM, Inc. $ 01/16 $ ) Total Put Options Written (Premiums Received $(2,393)) ) Total Written Options - (0.1)% (Premiums Received $(2,393)) $ ) CASTLERIGG EVENT DRIVEN AND ARBITRAGE FUND NOTES TO SCHEDULES OF INVESTMENTS, SECURITIES SOLD SHORT AND PUT OPTIONS WRITTEN (Unaudited) SEPTEMBER 30, 2015 ETF Exchange Traded Fund (a) Non-income producing security. (b)Subject to put option written by the Fund. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) At September 30, 2015, the Fund held the following total return swap agreements: Counterparty Reference Entity / Obligation Pay/ Receive (1) Average Spread Maturity Date Currency Notional Amount in Local Currency Net Unrealized Appreciation (Depreciation) Citigroup Accor SA Receive EUR LIBOR 1M 40BPS 06/10/16 EUR $ ) $ ) Alent PLC Receive GBP LIBOR 1M 50BPS 04/11/16 GBP ) ) Amlin PLC Receive GBP LIBOR 1M 55BPS 04/11/16 GBP ) 56 Bwin.Party Digital Entertainment PLC Receive GBP LIBOR 1M 55BPS 04/11/16 GBP ) Citi Custom Basket Pay USD LIBOR 1M -40BPS 10/03/16 USD ) Delhaize Group Receive EUR LIBOR 1M 40BPS 06/10/16 EUR ) Equinix Inc Pay GBP LIBOR 1M -35BPS 08/24/16 GBP HellermannTyton Group PLC Receive GBP LIBOR 1M 65BPS 04/11/16 GBP ) ) Koninklijke Ahold N.V. Pay EUR LIBOR 1M -40BPS 06/10/16 EUR ) OM Group, Inc. Receive USD LIBOR 1M 35BPS 04/19/16 USD ) ) Optimal Payments PLC Receive GBP LIBOR 1M 40BPS 04/11/16 GBP ) SunEdison, Inc. Receive USD LIBOR 1M 35BPS 04/19/16 USD ) ) TECO Energy, Inc. Receive USD LIBOR 1M 35BPS 04/19/16 USD ) ) Telecity Group PLC Receive GBP LIBOR 1M 40BPS 04/11/16 GBP ) ) $ AFA (1) Receive represents that the Fund receives payments for any positive return on the underlying reference. The Fund makespayments for any negative return on such underlying reference. Pay represents that the Fund receives payments for any negative return on the underlying reference. The Fund makes payments for any positive return on such underlying reference. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of September 30, 2015. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Communications $ $ - $ - $ Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - - Financials - - Government - - Materials - - Technology - - Utilities - - Purchased Options - - Total Investments At Value $ $ $ - $ Other Financial Instruments Over the Counter Total Return Swaps - - Total Assets $ $ $ - $ Liabilities Securities Sold Short Common Stock $ ) $ - $ - $ ) Investment Companies ) - - ) Total Securities Sold Short $ ) $ - $ - $ ) Other Financial Instruments** Written Options ) - - ) Over the Counter Total Return Swaps - ) - ) Total Other Financial Instruments** $ ) $ ) $ - $ ) Total Liabilities $ ) $ ) $ - $ ) **Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments and Schedule of Securities Sold Short, such as total return swaps, which are valued at the unrealized appreciation (depreciation) of the instrument.Written options are reported at their market value at period end. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ATLMFXTRUST By: /s/ Christopher J. Koons Christopher J. Koons, Principal Executive Officer Date: 11/16/15 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Christopher J. Koons Christopher J. Koons, Principal Executive Officer Date: 11/16/15 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: 11/16/15
